Citation Nr: 9933261	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-04 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971, with service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  The veteran's chloracne was not manifested within one 
year of any exposure to a herbicide agent in Vietnam.

2.  There is no competent medical evidence of a nexus between 
a current skin disorder and any incident or manifestation 
during the veteran's period of active service.  


CONCLUSIONS OF LAW

1.  A claim of entitlement to presumptive service connection 
for chloracne as a result of exposure to herbicides lacks 
legal merit.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

2.  A claim of entitlement to service connection for a skin 
disorder on a direct basis is not well grounded.  38 U.S.C.A. 
§ 5107(a); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

Applicable regulations provide that, if a veteran was exposed 
to a herbicide agent during active service, certain diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  The listed diseases are:  Chloracne 
or other acneiform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancer; and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(iii) 
provides that a veteran who served in the Republic of Vietnam 
from January 1962 to May 1975 and who has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  For a presumptive 
service connection for chloracne, the regulations provide 
that chloracne or other acneiform disease consistent with 
chloracne must be manifested to a degree of 10 percent or 
more within one year after the last date on which the veteran 
was exposed to a herbicide agent during active service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Board notes that the only skin diseases recognized by VA 
as being associated with exposure to herbicide agents are 
chloracne and porphyria cutanea tarda.  The veteran has 
contended that he suffers from chloracne as a result of 
exposure in Vietnam to the herbicide Agent Orange.  He does 
not contend, and the evidence does not show, that he has ever 
had porphyria cutanea tarda.

The veteran's service medical records are entirely negative 
for any complaint, diagnosis or treatment of skin disease.  
In a report of medical history for separation in June 1971, 
the veteran denied having skin disease.  At an examination 
for separation in June 1971, his skin was evaluated as 
normal.  

At a VA examination in August 1995, the veteran's skin was 
noted to be clear.

At a VA examination in October 1995, a surgical scar on the 
face, secondary to removal of basal cell carcinoma, was 
noted.  

In a statement received in June 1997, the veteran said that 
he had a skin rash which itched and burned, red areas on his 
skin, and knots and bumps under the skin.

In September 1997, copies of photographs of the veteran's 
arms were submitted, which appeared to show raised areas and 
lesions on the skin.  

The veteran was seen in September 1997 by a VA dermatologist, 
for evaluation of lesions on the arms, legs, and trunk.  The 
assessment was factitial dermatitis versus discoid lupus 
erythematous versus chloracne versus bollous pemphigoid.  The 
veteran underwent a biopsy of tissue from an erythematous 
plaque from his left arm.  The pathological diagnoses were 
spongiotic dermatitis, traumatized, and chloracne, chronic.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law, and not 
on the basis that the claim is found to be not well grounded.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board finds that the veteran's claim for presumptive 
service connection for a skin disorder as result of exposure 
to herbicides lacks legal merit, because there is no 
competent medical evidence that chloracne or another acneform 
disease consistent with chloracne was manifested within one 
year of the veteran's separation from service.  Such being 
the case, chloracne could not have been manifested to a 
compensable degree within one year of any exposure to a 
herbicide in Vietnam.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.307(a), 3.309(e); Sabonis.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, the Court has held 
that, in order to establish service connection in this 
manner, the veteran is still required to present medical 
evidence of a nexus between an inservice injury or disease, 
or continuous post service symptomatology, and a current 
disability.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit; Savage.

Any claim by the veteran for direct service connection for a 
skin disorder would be not well grounded, because there is no 
competent medical evidence of a nexus or link between post 
service chloracne and/or basal cell carcinoma and the 
veteran's period of active service.  38 U.S.C.A. § 5107(a) 
Epps; Combee.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for a skin disorder "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).  


ORDER

Service connection for a skin disorder as the result of 
exposure to herbicides is denied.  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

